DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 20, 21, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the triggering condition” in lines 1-2. However, claim 1 only previously referred to “at least one of a plurality of triggering conditions”. This makes claim 5 unclear as to what exactly “the triggering condition” is referring to. The examiner will assume that claim 5 is requiring that the triggering condition of the sensory alarm being configured to alert the user that the blood glucose control parameters are ready for transmission is satisfied.
Claim 6 is rejected as it depends from claim 5.
Claim 20 recites the limitation “the triggering condition” in line 1. However, claim 16 only previously referred to “at least one of a plurality of triggering conditions”. This makes claim 20 unclear as to what exactly “the triggering condition” is referring to. The examiner will assume that claim 20 is requiring that the triggering condition of the sensory alarm being configured to alert the user that the blood glucose control parameters are ready for transmission is satisfied.
Claim 21 is rejected as it depends from claim 20.
Claim 27 recites the limitation “the triggering condition” in line 1. However, claim 23 only previously referred to “at least one of a plurality of triggering conditions”. This makes claim 27 unclear as to what exactly “the triggering condition” is referring to. The examiner will assume that claim 27 is requiring that the triggering condition of the sensory alarm being configured to alert the user that the blood glucose control parameters are ready for transmission is satisfied.
Claim 28 is rejected as it depends from claim 27.

Allowable Subject Matter
Claims 1-4, 7-19, 22-26, and 29 are allowed.
Claims 5, 6, 20, 21, 27 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the closest prior art of record appears to be Flaherty (US 7,887,505 B2) and Kircher, JR et al. (US 2014/0031786 A1).
Flaherty discloses:
 a disposable (lines 1-20 col. 3, lines 15-18 col. 6) ambulatory (see lines 1-41 col. 2, Fig. 1) medicament pump (10) configured to administer blood glucose control therapy to a subject (“for the delivery of therapeutic liquids such as insulin to a mammalian patient” lines 19-27 col. 1), a remote device (100), the disposable ambulatory medicament pump comprising: 
a medicament reservoir (30) configured to store medicament to be delivered through a cannula into a subcutaneous depot of the subject as at least a portion of the blood glucose control therapy (“The exit port assembly 70 can include….  leaving the soft cannula in place in the subcutaneous tissue of the patient or other internal site” - see paragraph beginning line 32 col. 7); 
a pump controller (dispenser 40) configured to direct the medicament from the medicament reservoir to the subject via the disposable ambulatory medicament pump (para beginning line 62 col. 5); 
a data interface configured to receive a glucose level signal from a glucose sensor (communication element 60 is a two-way communication element which can send and receive info from the fluid delivery device 10 and remote control device 100 see para beginning line 51 col. 6); 
a non-transitory memory configured to store specific computer-executable instructions and the blood glucose control parameters (see paragraph beginning line 63 col. 6); and 
a hardware processor (50) in communication with the non-transitory memory (memory is part of the processor 50).
Flaherty however does not expressly recite at least the medicament pump being configured to transmit blood glucose control parameters to the remote electronic device (100) in response to an identification of a triggering condition and the hardware processor being configured to at least generate the blood glucose control parameters based on trends in the blood glucose control therapy and the glucose level signal using a control parameter selection process over a therapy period spanning at least hours to days; generate, based on at least the glucose level signal and the blood glucose control parameters, a dose control signal configured to cause the pump controller to administer the blood glucose control therapy to the subject; identify that at least one of a plurality of triggering conditions is satisfied, the at least one of the plurality of triggering conditions configured to prompt transmission of the blood glucose control parameters to the remote electronic device, the plurality of triggering conditions comprising: a sensory alarm configured to alert a user that the blood glucose control parameters are ready for transmission; a determination that a level of medicament in the medicament reservoir is below a threshold level; a signal received from the remote electronic device requesting transmission of the blood glucose control parameters; and 372a user-generated indication to replace the disposable ambulatory medicament pump; and based on a satisfaction of the at least one of the plurality of triggering conditions, transmit the blood glucose control parameters to the remote electronic device in combination with the rest of the limitations of claim 1.

As to claim 1, Kircher discloses:
a medicament pump (entire dispenser control system 100 being interpreted as medicament pump – see Fig. 1 and para 0076 which teaches how the various subsystems can be combined) configured to administer blood glucose control therapy to a subject (see at least abstract, para 0021, 0023), the medicament pump comprising: 
a medicament reservoir (128) configured to store medicament to be delivered as at least a portion of the blood glucose control therapy (see para 0065, 0066); 
a pump controller (106) configured to direct the medicament from the medicament reservoir to the subject via the medicament pump (see at least para 0071-0074); 
a data interface (communication system 146) configured to receive a glucose level signal from a glucose sensor (106, 108); 
a non-transitory memory configured to store specific computer-executable instructions and the blood glucose control parameters (see para 0013, 0019-0021, 0030, 0063, 0072); and 
a hardware processor (156) + 164) in communication with the non-transitory memory (see Fig. 1, para 0072, 0076, 0077) and configured to execute the specific computer-executable instructions to at least: 
receive, via the data interface (146), the glucose level signal from the glucose sensor operatively coupled to the subject (see Fig. 1, para 0072); 
generate the blood glucose control parameters (para 0024) based on trends in the blood glucose control therapy and the glucose level signal using a control parameter selection process over a therapy period spanning at least hours to days (see at least para 0147, 0207, 0227, 0236); 
generate, based on at least the glucose level signal and the blood glucose control parameters, a dose control signal (172) configured to cause the pump controller to administer the blood glucose control therapy to the subject (para 0074); 
identify that at least one of a plurality of triggering conditions is satisfied (para 0177).
Kircher does not expressly recite at least its device as being part of a disposable ambulatory medicament pump, the disposable ambulatory  being configured to transmit blood glucose control parameters to a remote electronic device in response to identification of a triggering condition, the medicament to be delivered through a cannula into a subcutaneous depot of the subject as at least a portion of the blood glucose control therapy, the data interface being configured to transmit the blood glucose control parameters to the remote electronic device; and the at least one of the plurality of triggering conditions configured to prompt transmission of the blood glucose control parameters to the remote electronic device, the plurality of triggering conditions comprising: a sensory alarm configured to alert a user that the blood glucose control parameters are ready for transmission; a determination that a level of medicament in the medicament reservoir is below a threshold level; a signal received from the remote electronic device requesting transmission of the blood glucose control parameters; and 372a user-generated indication to replace the disposable ambulatory medicament pump; and based on a satisfaction of the at least one of the plurality of triggering conditions, transmit the blood glucose control parameters to the remote electronic device in combination with the rest of the limitations of claim 1.
Claims 2-15 depend from claim 1.
Claim 16, though containing some differences, is largely similar to claim 1. Claim 16 is therefore being considered allowable for the same reasons described above with regard to claim 1.
Claims 17-22 depend from claim 16.
Claim 23, though containing some differences, is largely similar to claim 1. Claim 23 is therefore being considered allowable for the same reasons described above with regard to claim 1.
Claims 24-29 depend from claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desborough et al. (US 2017/0203039 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783